 



EXHIBIT 10.1

SEPARATION AGREEMENT

     THIS SEPARATION AGREEMENT (the “Agreement”) made and entered into effective
October 8, 2004, by and between Pride International, Inc. (the “Company”) and
John C.G. O’Leary (the “Executive”);

W I T N E S S E T H:

     WHEREAS, the Executive and the Company are parties to that certain
Employment/Non-Competition/Confidentiality Agreement entered into on February 5,
1999 (the “Employment Agreement”); and

     WHEREAS, the parties mutually desire to enter into this Agreement
reflecting the terms of the Executive’s separation from the Company and its
subsidiaries; and

     WHEREAS, in consideration of the mutual promises contained herein, the
parties hereto are willing to enter into this Agreement upon the terms and
conditions herein set forth.

     NOW, THEREFORE, in consideration of the premises, the terms and provisions
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     1. Separation from Employment and Officer, Director and Executive
Positions. Effective as of September 9, 2004 (the “Separation Date”), the
Executive’s employment with the Company was terminated. Furthermore, as of the
Separation Date, the Executive shall be deemed as terminated from any and all
officer, director and executive positions he held with the Company and its
subsidiaries.

     2. Consideration for Prior Agreement and Waiver and Release. The Executive
shall have until 21 calendar days after the date this Agreement was furnished to
him to consider whether to sign and return this Agreement and the attached
Waiver and Release (Attachment A) to the Company by first class mail or by hand
delivery. In consideration for the Executive’s execution of this Agreement,
including but not limited to compliance with (i) the Confidentiality provisions
of Section 4.A.; (ii) the Non-Solicitation provisions of Section 4.B.; (iii) the
Non-Compete provisions of Section 4.C.; and (iv) the execution of the Waiver and
Release attached hereto as Attachment A, the Company shall provide the
consideration set forth in this Section 2 on five (5) business days following
the Effective Waiver Date. This consideration is provided subject to the binding
timely execution by the Executive (without revocation) of the Waiver and Release
(Attachment A). The date that is seven days after the execution of the Waiver
and Release shall be the “Effective Waiver Date.”

      A. Separation Payment. The Company shall pay Executive a separation
payment of $1,000,000, which is equal to two (2) times the Executive’s base
salary in effect as of the Separation Date, payable within five (5) business
days following the Effective Waiver Date.

 



--------------------------------------------------------------------------------



 



      B. Stock Awards. Any restricted stock awarded to the Executive under any
incentive plan of the Company which is unvested as of the Separation Date shall
become immediately vested as of the Effective Waiver Date. Any stock options
awarded to the Executive under any incentive plan of the Company which remain
unexercised as of the Separation Date shall become fully vested and exercisable
as of the Effective Waiver Date and all of the options shall remain exercisable
until the original expiration date of the applicable option as if the Executive
were considered still continuously employed with the Company and not terminated,
subject to the other terms and conditions of the applicable incentive plan and
award agreement not inconsistent herewith.

      C. Benefits Coverage. The Company shall provide Executive and his
qualifying dependents continuing coverage under the Company’s group health,
accident and disability, medical and dental benefit plan, and the Executive
shall continue to be covered by the Company’s group life insurance coverage, in
accordance with and subject to the terms and conditions of such plans, until the
second anniversary of the Separation Date subject to (i) the Executive’s
continued payment of the employee portion of the then-applicable premium, if
any, as such portion and premiums are in effect from time to time, and (ii) the
Company’s ability to amend or terminate its benefit plans generally, at any
time. The Company’s obligation to pay or provide medical and dental benefits or
life insurance coverage shall be reduced when and to the extent such continued
benefit coverage is paid or provided to the Employee and his qualifying
dependents by another employer.

      D. Supplemental Executive Retirement Plan. In exchange for the Executive’s
benefits under the Company’s Supplemental Executive Retirement Plan, the Company
agrees to pay the Executive a monthly payment, commencing upon his attainment of
age 62, in the amount of $3,333, payable for the Executive’s life, and in the
event that upon his death he is survived by his “Spouse” (as hereinafter
defined), his Spouse shall receive a monthly amount from the Company for the
remainder of her life in the amount of $1,667. If the Executive dies before
attaining age 62, the Company shall pay the Executive’s Spouse a monthly payment
for her life, commencing on the date the Executive would have attained age 62,
in the amount of $1,667. For purposes of this Section 2.D., the term “Spouse”
shall mean the person to whom the Executive is lawfully married both as of the
Separation Date and at the earlier of (i) the time of the Executive’s death or
(ii) the date the Executive attains age 62. The Executive agrees that the
payment provided under this Section 2.D. is in full satisfaction of any and all
rights the Executive, and anyone claiming a benefit through the Executive, may
have under the terms of the Company’s Supplemental Executive Retirement Plan,
the associated Participation Agreement entered into on August 12, 2004, and any
predecessor agreements.

      E. Bonus. The Company agrees to pay Executive a bonus payment of $550,000,
which is equal to two (2) times the annual bonus for the 2004 calendar year,
payable within five (5) business days following the Effective Waiver Date. In
addition, the Company shall pay Executive a target bonus for calendar year 2004
of $188,650, which is equal to 55% of the Executive’s base salary prorated from
January 2004 through the Separation Date, payable within five (5) business days
following the Effective Waiver Date.

-2-



--------------------------------------------------------------------------------



 



      F. Indemnification. The Company hereby agrees to waive and release the
Executive from any and all claims, demands, actions, liabilities and damages
arising out of any actions taken by the Executive in the course and scope of his
employment with the Company, and to indemnify and defend the Executive for such
actions to the fullest extent permitted by applicable law consistent with the
Company’s Certificate of Incorporation and By-Laws, if such actions were taken
in good faith and in a manner the Executive reasonably believed to be in, or not
opposed to, the best interest of the Company, but excluding actions which the
Executive knew, or should have known, were in violation of applicable law or
Company policies or otherwise in breach of any agreement between the Executive
and the Company or its subsidiaries. The Executive hereby agrees to indemnify
the Company, its subsidiaries and their respective predecessor entities for any
and all claims, demands, actions, liabilities and damages arising out of actions
which the Executive knew, or should have known, were in violation of applicable
law or Company policies or otherwise in breach of any agreement between the
Executive and the Company or its subsidiaries.

     3. Other Benefits. The Executive’s benefits under the Company’s 401(k)
Retirement and Savings Plan and 401(k) Restoration Plan shall be determined and
paid in accordance with the terms of such plans. The amount deducted from the
Executive’s compensation as a result of his election to participate in the
Company’s Employee Stock Purchase Plan in 2004, together with interest allocated
thereto, shall be paid to the Executive in accordance with the terms of the
Employee Stock Purchase Plan.

     4. Restrictive Covenants. The Executive acknowledges certain obligations
under Section 5 of the Employment Agreement and hereby reaffirms those
obligations as set forth below:

      A. Confidentiality. The Executive acknowledges that in the course of his
employment with the Company he has obtained specialized knowledge which, if used
in competition with the Company, or divulged to others, could cause serious harm
to the Company. Accordingly, the Executive will not at any time, directly or
indirectly, divulge, disclose or communicate to any person, firm or corporation
(in any manner whatsoever) any information concerning any matter affecting or
relating to the Company or the business of the Company, unless authorized by the
Company. The Executive agrees to the foregoing without regard to whether all of
the foregoing matters will be deemed confidential, material or important, it
being stipulated by the parties that all information, whether written or
otherwise, regarding the Company’s business, including, but not limited to,
information regarding customers, customer lists, costs, prices, earnings,
products, services, formulae, compositions, machinery, equipment, apparatus,
systems, manufacturing procedures, operations, potential acquisitions, new
location plans, prospective and executed contracts and other business
arrangements, and sources of supply, is confidential information of the Company
for the purposes of this Agreement, except to the extent that such information
may be otherwise lawfully and readily available to the general public. The
Executive further represents that, within seven (7) days after the Separation
Date, he returned to the Company all books, records, lists and other written,
typed or printed materials, including without limitation any computer-generated,
computer-stored or electronically-stored communications,

-3-



--------------------------------------------------------------------------------



 



documents or other materials, whether furnished by the Company or prepared by
the Executive, which contain any information relating to the Company’s business,
and the Executive represents that he neither made nor retained any copies of
such materials. The content of the discussions pertaining to this Agreement
shall be considered and treated as confidential and the Company, its employees,
and the Executive shall not discuss or otherwise disclose, in any manner, the
substance or content of discussions involved in reaching this Agreement to any
person other than the Executive’s attorney and tax/financial advisors and as
required by appropriate taxing or other legal authorities, unless authorized by
the Company.

      B. Non-Solicitation.

        1. The Executive agrees that for a period of two (2) years after the
Separation Date, the Executive will not, directly or indirectly, either as an
individual, proprietor, stockholder (other than as a holder of up to one percent
(1%) of the outstanding shares of a corporation whose shares are listed on a
stock exchange or traded in accordance with the automated quotation system of
the National Association of Securities Dealers), partner, officer, employee or
otherwise, solicit, aid, counsel or encourage any officer, director, employee or
other individual to: (i) leave his or her employment or position with the
Company (ii) compete with the business of the Company, or (iii) violate the
terms of any employment, non-competition or similar agreement with the Company
where such agreement is known to the Executive.

        2. The Executive further agrees that for a period of two (2) years after
the Separation Date, the Executive will not directly or indirectly; permit,
where the Executive has authority to permit or deny such permission, the
employment of; employ or contract for services or work to be performed by; or
otherwise, use or utilize the services of any officer, director or employee of
the Company or any such officer, director, or employee of the Company who has
terminated employment with the Company within the preceding two (2) years,
except where such officer, director, employee or other individual is terminated
by the Company, or except where there is a prior agreement between the Company
and the Executive.

      C. Non-Compete. The Executive acknowledges that his employment with the
Company has in the past provided him with specialized knowledge which, if used
in competition with the Company could cause serious harm to the Company.
Accordingly, the Executive agrees that for a period of two (2) years after the
Separation Date, the Executive will not, directly or indirectly, either as an
individual, proprietor, stockholder (other than as a holder of up to one percent
(1%) of the outstanding shares of a corporation whose shares are listed on a
stock exchange or traded in accordance with the automated quotation system of
the National Association of Securities Dealers), partner, officer, employee or
otherwise:

        1. work for, become an employee of, invest in, provide consulting
services or in any way engage in any business which provides, produces, leases
or

-4-



--------------------------------------------------------------------------------



 



sells products or services of the same or similar type provided, produced,
leased or sold by the Company and with regard to which the Executive was
engaged, or over which the Executive had direct or indirect supervision or
control, within three (3) years preceding the Separation Date, in any area where
the Company provided, produced, leased or sold such products or services at any
time during the three (3) years preceding the Separation Date, or

        2. provide, sell, offer to sell, lease, offer to lease, or solicit any
orders for any products or services which the Company provided and with regard
to which the Executive had direct or indirect supervision or control, within
three (3) years preceding the Separation Date, to or from any person, firm or
entity which was a customer for such products or services of the Company during
the three (3) years preceding the Separation Date from whom the Company had
solicited business during such three (3) year period.

     It is specifically agreed between the Company and the Executive that the
Executive shall be free to engage in the sale, purchase, and brokering activity
of drilling rig assets without being in violation of Section 4.C. of this
Separation Agreement. It is further specifically agreed between the Company and
the Executive that the Executive shall be free to engage in oil field services
activities other than drilling if the Company sells, transfers, or otherwise
disposes of its oil field services business after the Effective Waiver Date
without being in violation of Section 4.C. of this Separation Agreement.

      D. Enforcement. The Executive hereby agrees that a violation of the
provisions of Section 4 would cause irreparable injury to the Company and its
affiliates, for which they would have no adequate remedy at law. The Company
shall have the right to seek injunctive relief from a court having jurisdiction
for any actual or threatened breach of Section 4. Any such injunctive relief
shall be in addition to any other remedies to which the Company may be entitled
at law or in equity or otherwise. In addition, the Executive agrees that a
violation of this Section 4 will result in an immediate suspension of payments
and benefits otherwise payable or provided by the Company described in Section 2
of this Agreement, including forfeiture of vested but unexercised stock options.

      E. Interpretation. If any provision of Section 4 is found by a court of
competent jurisdiction to be unreasonably broad, oppressive or unenforceable,
such court (i) shall narrow the scope of the Agreement in order to ensure that
the application thereof is not unreasonably broad, oppressive or unenforceable
and (ii) to the fullest extent permitted by law, shall enforce such Agreement as
though reformed.

      F. Company. As used in this Section 4, the term “Company” includes the
Company and any direct or indirect subsidiary of the Company.

      G. Geographical Area. The geographical area within which the non-
competition covenants of this Agreement shall apply is that territory within two
hundred (200) miles of: (i) any of the Company’s present offices, (ii) any of
the Company’s present rig yards or rig operations and (iii) any additional
location where the Company has an office, a rig yard, a rig operation or
definitive plans to locate an office, a rig operation or a rig yard or has
recently conducted rig operations, as of the date of any action taken in
violation of the non-competition obligations and covenants of the Agreement.

-5-



--------------------------------------------------------------------------------



 



     5. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof. Upon the death of the Executive, his executors,
administrators, devisees and heirs, in that order, shall have the right to
enforce the provisions hereof.

     6. Amendment of Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.

     7. Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.

     8. Venue. Any suit, action or other legal proceeding arising out of this
Agreement shall be brought in the United States District Court for the Southern
District of Texas, Houston Division, or, if such court does not have or will not
accept jurisdiction, in any court of general jurisdiction in Harris County,
Texas. Each of the Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action or proceeding in any
such court.

     9. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Pride International, Inc.
5847 San Felipe, Suite 3300
Houston, Texas 77057
Attention: General Counsel

To the Executive:

John C.G. O’Leary
37 Avenue de Lowendal
75015
Paris, France

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

-6-



--------------------------------------------------------------------------------



 



     10. Source of Payments: All cash payments provided in this Agreement will
be paid from the general funds of the Company. The Executive’s status with
respect to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and the Executive will have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder. Nothing contained in this
Agreement, and no action taken pursuant to this provision, will create or be
construed to create a trust of any kind between the Company and the Executive or
any other person.

     11. Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.

     12. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

     13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.

     14. Titles. The titles and headings preceding the text of the paragraphs
and subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

     15. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas.

     16. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof. This Agreement expressly
supersedes the Employment Agreement, and, to the extent the terms of this
Agreement vary from the terms of any other agreement between the Company and the
Executive, this Agreement expressly supersedes such other agreement.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, as of the dates set
forth below but effective as of the date and year first above written.

            PRIDE INTERNATIONAL, INC.
      By:   /s/ Paul A. Bragg         Paul A. Bragg        President & Chief
Executive Officer     
 
 
 
  Date: October 13, 2004 

ATTEST:



/s/ W. Gregory Looser


--------------------------------------------------------------------------------

W. Gregory Looser
Vice President, General Counsel
and Secretary

            JOHN C.G. O’LEARY
      /s/ John C.G. O'Leary                  
 
 
 
  Date: October 8, 2004 

-8-



--------------------------------------------------------------------------------



 



Attachment A

Dated: October 8, 2004

WAIVER AND RELEASE

     In exchange for the consideration offered under the Separation Agreement
between me and Pride International, Inc. (the “Company”), dated October 8, 2004
(the “Separation Agreement”), I hereby waive all of my claims and release the
Company, its affiliates and its subsidiaries and each of their directors and
officers, executives and agents, and benefit plans and the fiduciaries and
agents of said plans (collectively referred to as the “Corporate Group”) from
any and all claims, demands, actions, liabilities and damages.

     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Waiver and Release. I further acknowledge that I
was given 21 calendar days after the date the Separation Agreement was furnished
to me to consider whether to sign and return the Separation Agreement to the
Company.

     In exchange for the consideration offered to me by the Separation
Agreement, which I acknowledge provides consideration to which I would not
otherwise be entitled, I agree not to sue or file any action or proceeding with
any local, state and/or federal agency or court regarding or relating in any way
to the Company, except for breach of this Separation Agreement, and I knowingly
and voluntarily waive all claims and release the Corporate Group from any and
all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to the Corporate Group, except
with respect to rights under the Separation Agreement, and such rights or claims
as may arise after the date this Waiver and Release is executed. This Waiver and
Release includes, but is not limited to, claims and causes of action under:
Title VII of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Civil Rights Act of 1866, as amended;
the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990; the
Older Workers Benefit Protection Act of 1990; the Employee Retirement Income
Security Act of 1974, as amended, except to the extent necessary to enforce my
rights under the terms of any plan identified in Section 2.C. or 3 of the
Separation Agreement; the Family and Medical Leave Act of 1993; and/or contract,
tort, defamation, slander, wrongful termination or other claims or any other
state or federal statutory or common law.

     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release.

     I acknowledge that this Waiver and Release and the Separation Agreement set
forth the entire understanding and agreement between me and the Company or any
other member of the Corporate Group concerning the subject matter of this Waiver
and Release and supersede the Employment Agreement (as defined in the Separation
Agreement) and any other prior or contemporaneous oral and/or written agreements
or representations, if any, between me and the Company or any other member of
the Corporate Group.

-9-



--------------------------------------------------------------------------------



 



     I understand that for a period of seven (7) calendar days following my
signing this Waiver and Release (the “Waiver Revocation Period”), I may revoke
my acceptance of the offer by delivering a written statement to the Company by
hand or by registered mail, addressed to the address for the Company specified
in the Separation Agreement, in which case the Waiver and Release will not
become effective. In the event I revoke my acceptance of this offer, the Company
shall have no obligation to provide me the consideration offered under the
Separation Agreement to which I would not otherwise have been entitled. I
understand that failure to revoke my acceptance of the offer within the Waiver
Revocation Period will result in this Waiver and Release being permanent and
irrevocable.

     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin or disability and any other claims arising prior to the date of this
Waiver and Release.

     By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions or events of the Company or any other member of the Corporate
Group which occur after the date of execution of this Waiver and Release.

AGREED TO AND ACCEPTED this
8th day of October, 2004.



/s/ John C.G. O’Leary


--------------------------------------------------------------------------------

JOHN C.G. O’LEARY

-10-